Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2005

Addiction Specialist v. Hampton
Precedential or Non-Precedential: Precedential

Docket No. 04-3707




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Addiction Specialist v. Hampton" (2005). 2005 Decisions. Paper 919.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/919


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                     NO. 04-3707
                    ____________

         ADDICTION SPECIALISTS, INC.,


                               Appellant

                          v.

THE TOWNSHIP OF HAMPTON, THE TOWNSHIP OF
HAMPTON COUNCIL and THE COMMONWEALTH OF
             PENNSYLVANIA,

                    ____________

    On Appeal from the United States District Court
        for the Western District of Pennsylvania
             (D.C. Civil No. 04-cv-00696-1)
    District Judge: The Honorable Arthur J. Schwab


                 Argued May 3, 2005

BEFORE: McKEE, VAN ANTWERPEN and WEIS, Circuit
                   Judges
                    (Filed: June 14, 2005)

James N. Norris
Kathryn L. Hunter (Argued)
Eckert Seamans Cherin & Mellott, LLC
600 Grant Street, 44 th Floor
Pittsburgh, PA 15219
Counsel for Appellant

Suzanne B. Merrick (Argued)
Gaitens, Tucceri & Nicholas, P.C.
519 Court Place
Pittsburgh, PA 15219
Counsel for Appellees


                          OPINION


VAN ANTWERPEN, Circuit Judge

       Appellant Addiction Specialists, Inc. (“ASI”) brought
various constitutional and statutory discrimination claims
against the Township of Hampton and Township of Hampton
Council (collectively “the Township”).1 ASI now appeals the
September 9, 2004, Order and Opinion of the United States
District Court for the Western District of Pennsylvania


  1
     The Commonwealth of Pennsylvania was initially made a party
to this action but was subsequently removed as a party.

                               2
granting the Township’s Motion to Dismiss pursuant to Fed.
R. Civ. P. 12(b)(1) and 12(b)(6). The District Court relied on
the abstention doctrine articulated by the Supreme Court in
Younger v. Harris, 401 U.S. 37 (1971), and held that
resolution of ASI’s federal claims would impermissibly
interfere with an ongoing state proceeding. For the reasons
set forth below, we reverse in part, affirm in part, and remand
to the District Court for further proceedings consistent with
this Opinion.

      I. FACTUAL AND PROCEDURAL HISTORY

A.     Background

        ASI operates drug counseling and treatment facilities
and seeks to open a methadone clinic in the Township of
Hampton, which is located in Allegheny County,
Pennsylvania. In February 2003, ASI entered into a lease for
a property located on Route 8 in Hampton and promptly
submitted a “Change of Use Application” with the Township.
According to the Township’s zoning ordinance, the subject
property was located in a “highway commercial district,”
which includes drug stores, hospitals, medical offices and
clinics, business and professional offices, retail liquor sales,
and veterinary hospitals.

       Pennsylvania state law distinguishes methadone clinics
from other “medical clinics” and hospitals. The
Municipalities Planning Code (“MPC”) prohibits the
establishment of methadone clinics “within 500 feet of an
existing school, public playground, public park, residential

                               3
housing area, child-care facility, church, meetinghouse or
other actual place of regularly stated religious worship . . . .”
MPC § 621 (codified at 53 P.S. § 10621). ASI asserts that the
subject property should not be affected by this prohibition.
The Township apparently agreed at first and granted ASI’s
Change of Use Application on May 29, 2003.

        One week later, however, the Township informed ASI
that there was a “problem” involving their proposed facility.
The Township decided to reevaluate whether the subject
property satisfied the requirements of § 621 and held a public
hearing on October 29, 2003, to resolve this issue. At the
hearing, a number of Township officials and residents
expressed their opposition to the establishment of a
methadone treatment facility in Hampton.

        At the conclusion of the hearing, the Township found
that the subject property was within 500 feet of a school and a
public park and therefore rescinded their approval of ASI’s
Change of Use Application under § 621. The Township
found that a travel agency located next door to the subject
property, which offers on-site training to students enrolled in
a travel and tourism class at the Community College of
Allegheny County, qualified as a “school” within the meaning
of § 621. The Township also determined that the
“Depreciation Lands Museum” was a “public park” within the
meaning of § 621.

      Shortly thereafter, State Representative Jeff Habay,
who had spoken in opposition to ASI’s Change of Use
Application at the hearing, submitted a proposal in the state

                               4
legislature to expand the terms of MPC § 621 to prohibit the
establishment of methadone clinics in proximity to a museum,
an emergency medical service provider, or a liquor store.
Moreover, the Township Council amended the Township
Zoning Ordinance, adding section 12.400, which prohibits the
establishment of methadone clinics within 500 feet of a
cemetery.2

B.       State Proceedings

        On December 24, 2003, ASI filed an appeal from the
Township’s zoning decision with the Court of Common Pleas
of Allegheny County, Pennsylvania pursuant to MPC § 1002-
A (codified at 53 P.S. § 11002-A). In this land use appeal,
ASI alleged that the Township acted arbitrarily and
capriciously and abused its discretion by determining that the
travel agency qualified as a school and that the museum
qualified as a public park under MPC § 621. ASI also alleged
that the Township’s denial of access to the public
accommodations and health services that the ASI facility
would provide to disabled individuals constituted unlawful
discrimination under the Pennsylvania Human Relations Act
(“PHRA”), 43 P.S. §§ 952, et seq.; the Americans With
Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq.; and
the Rehabilitation Act (“RA”), 29 U.S.C. §§ 701, et seq.

C.       Federal Proceedings


     2
    The Depreciation Lands Museum, which is within 500 feet of the
subject property, has a cemetery on its premises.

                                5
        While the land use appeal was pending in the state
court, ASI filed its federal complaint, which contains seven
counts alleging violations of the United States Constitution,
the Pennsylvania Constitution, the ADA, and the RA.
Specifically, Counts I and II of ASI’s Second-Amended
Complaint are brought under 42 U.S.C. § 1983. Count I
alleges a deprivation of ASI’s right to due process, and Count
II alleges a denial of equal protection, due to the Township’s
“pattern and practice of arbitrary and irrational government
action. . . .” Second Am. Compl. at 27. ASI seeks injunctive
relief, declaratory relief, and damages for these alleged
constitutional violations.

       Counts III and IV allege violations of the ADA, and
Count V alleges violations of the RA. ASI’s claims under the
ADA and RA allege two types of violations. First, ASI
challenges the lawfulness of Pennsylvania’s land use policies,
alleging that the terms of MPC § 621 itself are in violation of
the ADA and RA. Second, ASI alleges that the Township
violated these two federal statutes through discriminatory
application of the land use policies. In Counts III, IV, and V,
ASI seeks injunctive and declaratory relief as well as
compensatory and punitive damages for the alleged violations
of the ADA and RA. In Count VI, ASI seeks a declaratory
judgment that the Township’s actions violated the United
States and Pennsylvania Constitutions. Finally, in Count VII,
ASI alleges that the terms of MPC § 621 and section 12.400
of the Township Zoning Ordinance violate the United States
and Pennsylvania Constitutions, the ADA, and the RA. In
Count VII, ASI seeks a declaration that these two provisions
are null and void and unenforceable.

                               6
        On September 9, 2004, the District Court held that
Younger abstention applied to all of ASI’s claims and granted
the Township’s Motion to Dismiss in its entirety. ASI argues
on appeal that the District Court erred in finding that (1) the
state land use appeal is still “ongoing” for Younger abstention
purposes; (2) resolution of ASI’s federal claims would
interfere with a state proceeding that involves important state
interests; and (3) the land use appeal actually afforded ASI the
opportunity to bring its federal claims.

                     II. JURISDICTION

        Federal district courts generally have subject matter
jurisdiction over claims brought under 42 U.S.C. § 1983, the
United States Constitution, the ADA, and the RA pursuant to
28 U.S.C. §§ 1331 and 1343(a). If those federal claims were
properly before the District Court in this case, it also had
supplemental jurisdiction over ASI’s Pennsylvania state
constitutional claim pursuant to 28 U.S.C. § 1367(a). We
have jurisdiction to review the District Court’s final order of
dismissal under 28 U.S.C. § 1291. As a threshold matter,
however, we must first address whether ASI has standing to
bring its ADA, RA, and § 1983 claims in federal court.

                       III. ANALYSIS

A.     Standing

       The parties did not directly address the issue of



                               7
standing in their initial briefs to this Court.3 However, “we
are required to raise issues of standing sua sponte if such
issues exist.” Steele v. Blackman, 236 F.3d 130, 134 n.4 (3d
Cir. 2001) (citing FOCUS v. Allegheny County Court of
Common Pleas, 75 F.3d 834, 838 (3d Cir. 1996)).
Accordingly, on April 5, 2005, we requested additional
briefing from the parties on the issue of whether ASI has
standing to bring its ADA and RA claims.

        It is undisputed that ASI meets the constitutional
standing requirements of Article III. See, e.g., Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (setting
forth three elements for establishing constitutional standing
under Article III: injury-in-fact, traceability, and
redressability) (citations omitted). In addition to
constitutional standing limitations, the Supreme Court has
identified several prudential limitations, including the
requirement that a “plaintiff generally must assert his own
legal rights and interests, and cannot rest his claim to relief on
the legal rights or interests of third parties.” Warth v. Seldin,
422 U.S. 490, 499 (1975) (citations omitted). However,
“Congress may grant an express right of action to persons
who otherwise would be barred by prudential standing rules.”
Id. at 501. Where Congress grants a right of action to an
entity or association, the entity may assert standing either in
its own right or on behalf of its members. Id. at 511.


   3
     The Township made only a fleeting reference to standing in its
discussion of whether ASI’s claims implicate an “overwhelming
federal interest.”

                                8
       [A]n association has standing to bring suit on behalf of
       its members when: (a) its members would otherwise
       have standing to sue in their own right; (b) the interests
       it seeks to protect are germane to the organization's
       purpose; and (c) neither the claim asserted nor the
       relief requested requires the participation of individual
       members in the lawsuit.

Hunt v. Washington State Apple Adver. Comm'n, 432 U.S.
333, 343 (1977).

        The Township does not dispute that the broad language
of the ADA and RA evidences a Congressional intent to
confer standing on entities like ASI to bring discrimination
claims based on their association with disabled individuals.
As the Second and Sixth Circuits have pointed out, the
enforcement provisions of the ADA and RA do not limit
relief to “qualified individuals with disabilities.” MX Group,
Inc. v. City of Covington, 293 F.3d 326, 334-35 (6th Cir.
2002); Innovative Health Sys., Inc. v. City of White Plains,
117 F.3d 37, 47 (2d Cir. 1997). Rather, the ADA grants the
right to relief to “any person alleging discrimination on the
basis of disability,” 42 U.S.C. § 12133, and the RA extends
remedies to “any person aggrieved” by unlawful
discrimination, 29 U.S.C. § 794a(a)(2).

        “Any person” may include individuals as well as
entities. The regulations passed pursuant to the ADA
specifically extend the protections of the Act to entities such
as ASI. 28 C.F.R. § 35.130(g) (“A public entity shall not
exclude or otherwise deny equal services, programs, or

                               9
activities to an individual or entity because of the known
disability of an individual with whom the individual or entity
is known to have a relationship or association.” (emphasis
added)).4 Here, ASI alleges discrimination based on the
entity’s association with its clientele, and the Township does
not dispute that ASI’s clients are disabled within the meaning
of the ADA and RA.5

        The Township argues, however, that ASI’s standing
under the ADA and RA is limited to claims for equitable
relief and does not extend so far as to give ASI the right to
seek compensatory damages for its lost profits. The
Township relies on the Seventh Circuit’s decision in
Discovery House, Inc. v. Consol. City of Indianapolis, 319
F.3d 277 (7th Cir. 2003), which also involved ADA and RA


   4
      Although this regulation was passed pursuant to the ADA, the
broad remedial language of the RA is similarly intended to extend
relief beyond qualified individuals with disabilities. See Frederick L.
v. Dep't of Pub. Welfare of Pa., 364 F.3d 487, 491 (3d Cir. 2004)
(citing Helen L. v. DiDario, 46 F.3d 325, 330-32 (3d Cir.), cert.
denied, 516 U.S. 813 (1995)) (“We have construed the provisions of
the RA and the ADA in light of their close similarity of language and
purpose.”); see also MX Group, 293 F.3d at 333-335 (finding
standing under both the ADA and RA); Innovative Health, 117 F.3d
at 47 (same).
    5
     See 28 C.F.R. § 41.31(b)(1)(i) (including drug addiction as a
“physical or mental impairment” that may qualify an individual as a
“handicapped person” under the RA), cited in Bragdon v. Abbot, 524
U.S. 624, 632 (1998).

                                 10
claims against a municipality by a for-profit corporation being
denied the ability to establish a methadone clinic. In
addressing the corporation’s claim for lost profits, the Seventh
Circuit concluded:

       Discovery House has a claim to standing under
       the ADA and RA only because it runs a
       business which provides services – like
       dispersing methadone – to persons presumably
       covered by those Acts . . . . It follows, in our
       view, that the remedies we may find (other than
       those specifically set out in the statute) must, at
       the very least, be those which directly benefit
       the disabled.

Id. at 281. Because the methadone clinic’s lost profits did not
directly benefit its disabled clientele, the appeals court
reversed a jury award of compensatory damages to the clinic.

        We find the Seventh Circuit’s analysis to be
inapplicable to this case because ASI seeks damages on its
own behalf and is thus not bound by the limits that the
Supreme Court’s decision in Hunt places on associational
standing. As noted, Congress may create a right of action
where prudential standing rules would otherwise create a bar
to suit, and may do so “either expressly or by clear
implication.” Warth, 422 U.S. at 501. Where an association
asserts claims solely on behalf of its members, standing
“depends in substantial measure on the nature of relief
sought.” Id. at 515, quoted in Discovery House, 319 F.3d at
280. In such cases of pure associational standing, an

                               11
association is limited to relief that, “if granted, will inure to
the benefit of those members of the association actually
injured.” Id. However, in addition to bringing suit on behalf
of its members, an entity may also be granted “standing in its
own right to seek judicial relief from injury to itself and to
vindicate whatever rights and immunities the association itself
may enjoy.” Id. at 511 (emphasis added); see also Havens
Realty Corp. v. Coleman, 455 U.S. 363, 372-79 (1982)
(holding that a non-profit organization had standing to bring
an action in its own right where “‘Congress intended standing
under [the Fair Housing Act] to extend to the full limits of
Art. III’.” (quoting Gladstone, Realtors v. Vill. of Bellwood,
441 U.S. 91, 103 n.9 (1979))).

        As we understand it, the Seventh Circuit’s decision in
Discovery House assumes that an entity bringing suit under
the ADA and RA must necessarily assert the rights of its
members rather than bringing suit “in its own right.” This
ignores that the protections of the ADA and RA have been
extended to shield entities themselves from discrimination.
Although ASI is protected by these statutes only by virtue of
its association with disabled individuals, ASI’s standing to
sue arises from its own alleged injuries, not those of its
clients. See 28 C.F.R. § 35.130(g). As such, we decline to
follow the Seventh Circuit’s premise that a methadone clinic
has standing “only because it provides services . . . to persons
presumably covered by those Acts.” Discovery House, 319
F.3d at 281.

       Here, ASI asserts that the corporation itself suffered
injuries based on the Township’s alleged violations of its own

                               12
rights under the ADA and RA. As the Sixth Circuit has
stated:

      Because Plaintiff has presented evidence that it
      was denied a zoning permit because it cares for
      and/or associates with individuals who have
      disabilities, Plaintiff has standing to bring this
      suit on its own behalf. To that end, Defendants’
      reliance on Hunt, 432 U.S. 333, 97 S. Ct. 2434,
      53 L. Ed. 2d 383, is misplaced. . . . [I]n the
      instant case, Plaintiff is not an association suing
      solely on behalf of its members. Instead, it is an
      entity suing primarily on its own behalf, because
      of injury it suffered as a result of its association
      with individuals with disabilities.

MX Group, 293 F.3d at 335 (internal citations omitted); see
also Regional Econ. Cmty. Action Program, Inc. v. City of
Middletown, 294 F.3d 35, 46 n.2 (2d Cir. 2002) (noting that a
non-profit organization serving disabled individuals had
standing under the ADA and RA “both as an individual
plaintiff and under organizational standing theory.”). Because
the broad language of the ADA and RA enforcement
provisions evidences a Congressional intent to extend
standing to the full limits of Article III, we hold that the
prudential limits imposed in pure associational standing cases
do not apply to ASI’s claims asserted on its own behalf. Cf.
Havens Realty, 455 U.S. at 372; Gladstone, Realtors, 441
U.S. at 103 n.9; Warth, 422 U.S. at 501.

      We note further that ASI has standing to seek damages

                              13
on its own behalf under § 1983. Counts I and II of the
Second-Amended Complaint allege that the Township
violated ASI’s rights under the Fourteenth Amendment by
“selectively enact[ing] and enforc[ing] Township zoning
ordinances and the MPC against the Plaintiff. . . .” Second
Am. Compl. at 29. As with its claims under the ADA and
RA, ASI does not assert its § 1983 claims on behalf of
individuals with disabilities, but rather brings these claims
primarily on its own behalf.6

       In recognizing that ASI has standing to assert its
claims under § 1983, the ADA, and the RA, we of course pass
no judgment as to the merits of those claims. Moreover, we
do not reach the issue of whether ASI’s lost profits would be
the correct measure of damages if and when this suit reaches
the damages stage. We hold only that ASI has standing to
seek damages on its own behalf. We therefore will not affirm


    6
       We have previously noted that a corporation has standing to
bring constitutional claims on its own behalf. Safeguard Mut. Ins.
Co. v. Miller, 472 F.2d 732, 733 (3d Cir. 1973); see also First Nat'l
Bank v. Bellotti, 435 U.S. 765, 780 n. 15 (1978) (recognizing that
corporations are persons within the meaning of the Fourteenth
Amendment); Pierce v. Society of Sisters, 268 U.S. 510, 535 (1925)
(recognizing the ability of corporations to protect property rights in
federal court); Gwynedd Properties, Inc. v. Lower Gwynedd
Township, 970 F.2d 1195 (3d Cir. 1992) (entertaining a development
corporation’s § 1983 due process claim alleging that a municipality
violated the corporation’s right to reasonable use and development of
its land); Heritage Farms, Inc. v. Solebury Township, 671 F.2d 743
(3d Cir. 1982) (same).

                                 14
the District Court’s dismissal on standing grounds, and we
will go forward to determine whether the District Court
properly applied the Younger abstention analysis to ASI’s
claims.

B.     Overview of Younger Abstention

        A federal district court has discretion to abstain from
exercising jurisdiction over a particular claim where
resolution of that claim in federal court would offend
principles of comity by interfering with an ongoing state
proceeding. Younger, 401 U.S. 37. However, “abstention
rarely should be invoked,” Ankenbrandt v. Richards, 504 U.S.
689, 705 (1992), and is only appropriate “in a few carefully
defined situations,” Gwynedd Properties, 970 F.2d at 1199.
Younger abstention is only appropriate where the following
three requirements are satisfied: (1) there are ongoing state
proceedings that are judicial in nature; (2) the state
proceedings implicate important state interests; and (3) the
state proceedings afford an adequate opportunity to raise the
federal claims. Id. at 1200 (citing Middlesex County Ethics
Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982);
Schall v. Joyce, 885 F.2d 101, 106 (3d Cir. 1989)).

      “We exercise plenary review over the legal
determination of whether the requirements for abstention have
been met. Once we determine that the requirements have
been met, we review a district court’s decision to abstain
under Younger abstention principles for abuse of discretion.”
Gwynedd Properties, 970 F.2d at 1199 (citations omitted). In
conducting this review, we are mindful that the mere

                              15
existence of a pending state proceeding between the parties
that parallels the facts of the federal action is not in itself
sufficient. Id. at 1201. All three prongs must be satisfied in
order for a federal court to properly abstain from exercising
its jurisdiction over a particular complaint.

C.       Ongoing State Proceedings

        ASI first argues that the land use appeal is no longer
“ongoing” because the Allegheny County court stayed
proceedings in the land use appeal pending the outcome of the
underlying federal proceedings.7 We disagree and find that
the state proceedings are “ongoing” for Younger abstention
purposes, notwithstanding the state court’s stay of
proceedings, because the land use appeal was pending at the
time ASI filed its initial complaint in federal court. In
addressing a similar issue, the Ninth Circuit stated:

         It is irrelevant that the state mandamus action
         was stayed by the stipulation of the parties to
         allow the federal suit to proceed. . . . [O]ur
         inquiry on prong one of the Younger test is not
         what is currently occurring in the state
         proceedings, but is focused on the narrow

     7
      ASI initially claimed that the state proceedings were stayed on
June 9, 2004. However, the Court of Common Pleas did not enter an
order or make any statements on record formally entering a stay on
that date. In response to a request to clarify the status of the land use
appeal, the Allegheny County Court of Common Pleas finally entered
a formal order staying the proceedings on May 3, 2005.

                                  16
       question of whether they were pending at the
       time the federal suit was filed. . . . Because the
       whole point of Younger abstention is to stop
       federal interference with state proceedings, it
       seems backwards to reject abstention because
       the state proceedings have been stayed to allow
       the federal case to proceed. This is exactly the
       interference that Younger abstention is designed
       to prevent.

San Remo Hotel v. City & County of San Francisco, 145 F.3d
1095, 1104 (9th Cir. 1998) (citations omitted).

        Moreover, the municipal defendant in this case has
consistently invoked the abstention doctrine and cannot be
said to have somehow waived abstention by conceding that
the land use appeal has been stayed. The Supreme Court has
held that a state or municipal defendant may “voluntarily
submit to federal jurisdiction even though it might . . . have a
tenable claim for abstention.” Ohio Civil Rights Comm’n v.
Dayton Christian Sch., 477 U.S. 619, 626 (1986); see also
Brown v. Hotel Employees, 468 U.S. 491, 500 n.9 (1984);
Ohio Bureau of Employment Services v. Hodory, 431 U.S.
471, 480 (1977) (“If the State voluntarily chooses to submit to
a federal forum, principles of comity do not demand that the
federal court force the case back into the State’s own
system.”). However, as was the case in Dayton Christian
Sch., “there was no similar consent or waiver here, and we
therefore [continue to] address the issue of whether the
District Court should have abstained from deciding the case.”
477 U.S. at 626.

                              17
D.     Important State Interests

        We note at the outset our agreement with the District
Court’s finding that zoning and land use issues are of
traditional significance to states. See Heritage Farms, 671
F.2d at 747. As such, it may often be appropriate to invoke
abstention to avoid deciding land use cases in federal court,
particularly where a state court has already undertaken a
review of the local zoning decision at issue. However, the
mere fact that the factual background of a case arose out of a
land use dispute is not enough to say that the federal
proceeding would interfere with state proceedings that
involve important state interests for Younger abstention
purposes. Gwynedd Properties, 970 F.2d at 1201; see also
Heritage Farms, 671 F.2d at 748 (“It is incumbent upon
district courts, faced with a claim arising out of land use
questions, to examine the facts carefully to determine what
the essence of the claim is. . . . [T]he mere presence of land
use issues should not trigger a mechanical decision to
abstain.”).

       In addition, resolution of some of the federal claims in
a given dispute may implicate important state interests, while
other claims for relief can be resolved by the federal courts
without any impact on state policies. In Gwynedd Properties,
we held that a federal claim challenging the discriminatory
actions of township officials in making land use decisions –
as opposed to a claim challenging the validity of the state’s
land use policies and laws – did not implicate important state
interests for Younger abstention purposes. 970 F.2d at 1202-


                              18
1203. Relying on our decision in Heritage Farms,8 we held
that where “the federal complaint neither involved nor
implicated important state policies,” but rather “alleged that
members of the [Township] have used their governmental
offices . . . to destroy plaintiffs’ constitutional rights,” the
federal court is not faced with “simply a land use case.” Id.

        In this case, ASI’s Second-Amended Complaint
contains both challenges to the legality of Pennsylvania’s land
use policies 9 and allegations that the actions of Township
officials in applying those policies were unconstitutional and
in violation of the RA and ADA 10 . The District Court was


             8
           Although Heritage Farms actually involved “Burford
abstention,” see Burford v. Sun Oil Co., 319 U.S. 315 (1943), and did
not apply Younger, we stated in Gwynedd Properties that, “our
opinion in Heritage Farms . . . is instructive, if not controlling” with
respect to the distinction between challenges to the terms of land use
ordinances and challenges to the application of those ordinances by
local officials. 970 F.2d at 1202.
    9
      Counts III, IV, and V contain allegations that discriminatory
terms of MPC § 621 violate the ADA and RA. Count VII contains
constitutional challenges to the terms of both MPC § 621 and section
12.400 of the Township Zoning Ordinance.
        10
        Counts I and II allege that the Township violated ASI’s
Fourteenth Amendment rights through the actions of its officials.
Counts III, IV, and V contain allegations that the Township violated
the ADA and RA through its discriminatory application of the state
and local land use policies. Count VI alleges that the Township also
violated the United States and Pennsylvania Constitutions through

                                  19
correct in finding that ASI’s challenges to the legality of MPC
§ 621 and the Township Zoning Ordinance implicate
important state interests under Gwynedd Properties and
Heritage Farms. The District Court erred, however, by
treating all of ASI’s claims equally in conducting its analysis
under the second prong of the Younger abstention test and did
not “adequately examine the facts and claims alleged in the
federal and state actions.” Id. It appears that ASI’s claims
relating to the Township’s alleged discriminatory and
unconstitutional actions do not implicate important state
interests under Gwynedd Properties and Heritage Farms.

        With that said, we noted in Gwynedd Properties that
even if the federal claims at issue do not themselves implicate
important state interests, “certain aspects of [the] requested
relief” may potentially interfere with the state proceeding.
Id., at 1204 n.13. Specifically, a grant of injunctive relief in
federal court may “result in a de facto review of the
township’s zoning decisions currently under review in the
state courts.” Id. at 1204. In other words, even though many
of ASI’s claims do not directly involve important state
interests, abstention may still be appropriate if a federal
injunction preventing the Township from acting in a
discriminatory manner would have the effect of enjoining
state proceedings that do involve important state interests.
See id. (“the district court proceedings should not be used to
review the actions of the [Township] predicated upon proper
factors for zoning and planning decisions.”).



these actions.

                              20
        As noted, the only state proceedings in this case that
implicate important state interests for Younger abstention
purposes are those proceedings that relate to the validity of
the state and local land use policies themselves. The issue
thus becomes whether an injunction enjoining the Township’s
alleged selective enforcement of the land use policies, if
granted, would be tantamount to invalidating the land use
policies themselves. We answer this question in the negative.
In order to decide whether the Township has engaged in
willful and malicious application of the state and local land
use policies, the District Court need not touch on the zoning
policies themselves or the facial validity of MPC § 621 and
section 12.400 of the Township Zoning Ordinance.11

        Because ASI’s claims alleging that the Township,
through its actions, violated ASI’s constitutional and statutory
rights do not implicate important state interests, the District
Court abused its discretion by abstaining from exercising
jurisdiction over those claims. We will therefore reverse the
District Court’s decision as to those claims.


   11
       We note, however, that to the extent ASI seeks to enjoin the
enforcement of section 12.400 based on the Township’s alleged
discriminatory motivations in passing the ordinance, the District
Court was correct not to entertain that claim. Our concerns
articulated in Gwynedd Properties would be directly implicated by
such a claim because any challenge of the Township's actions and
motivations in passing the ordinance are inextricably intertwined with
the facial validity challenge. The District Court therefore did not err
in determining that ASI's claims relating to section 12.400 would
impermissibly interfere with the state proceeding.

                                 21
E.     Opportunity to Raise Federal Claims in a
       Pennsylvania State Land Use Appeal

        Having found that ASI’s challenges to the state and
local land use policies implicate important state interests, we
will uphold the District Court’s decision to abstain from those
claims if the land use appeal afforded ASI an adequate
opportunity to raise those claims. Even where exercising
jurisdiction over certain federal claims would implicate issues
of extreme importance to the state, abstention would still be
inappropriate if the precise claims raised to the federal court
could not be litigated in the relevant ongoing state proceeding.
See Heritage Farms, 671 F.2d at 746-47.

        In this case, ASI claims that the Pennsylvania Court of
Common Pleas is unable to consider constitutional and civil
rights challenges to land use statutes and ordinances in the
context of land use appeals. Citing the Eastern District of
Pennsylvania’s opinion in Barnes Found. v. Township of
Lower Merion, 927 F. Supp. 874 (E.D. Pa. 1996), ASI argues
that the ability to adjudicate federal civil rights challenges in
land use appeals is restricted by the limited jurisdiction of
local zoning hearing boards. Section 909.1 of the MPC
(codified at 53 P.S. § 10909.1) governs the subject matter
jurisdiction of the township zoning hearing boards and does
not specifically empower these administrative bodies to
review the validity of state land use statutes. ASI asserts that
the Court of Common Pleas is thus prohibited from
considering challenges to land use policies because “any
appeal from the Zoning Hearing Board to the state court
would similarly be limited with regard to subject matter.”

                               22
Barnes, 927 F. Supp. at 879.

       We disagree. First, MPC § 909.1 does in fact
empower local zoning boards to entertain “[s]ubstantive
challenges to the validity of any land use ordinance.” 53 P.S.
§ 10109.1(a)(1). Similarly, MPC § 1006-A specifically grants
the Court of Common Pleas the power in land use appeals to
invalidate local zoning ordinances. 53 P.S. § 11006-A.
Therefore, ASI’s challenge to the validity of section 12.400 of
the Township Zoning Ordinance was fully available in the
land use appeal, and the District Court thus did not abuse its
discretion by applying Younger abstention to that claim.

        The only remaining question is whether challenges to
the validity of the State Municipalities Planning Code may be
adjudicated in a land use appeal. Again, we disagree with
ASI’s contention that the Court of Common Pleas’
jurisdiction is necessarily restricted by the limited subject
matter jurisdiction of the Zoning Hearing Board. ASI
ignores, as did the Eastern District of Pennsylvania in Barnes,
Pennsylvania’s Local Agency Law, which allows “[a] party
who proceeded before a local agency under the terms of a
particular statute” to question the validity of that statute in an
appeal of the agency’s action. 2 Pa.C.S.A. § 753. Moreover,
2 Pa.C.S.A. § 754(b) allows for reversal of an administrative
action by the reviewing court if there has been a violation of
constitutional rights. Therefore, we believe that ASI could
raise the issue of the validity of MPC § 621 in the land use




                               23
appeal.12

        We are not certain, however, that all of ASI’s claims
alleging the discriminatory nature of § 621 are fully available
in the land use appeal. ASI’s federal complaint contained
three types of challenges to the terms of § 621. In Counts III,
IV, and V, ASI claims that § 621 violates the ADA and RA
and seeks (1) to enjoin the enforcement of the statute, and (2)
to recover damages under the ADA and RA. The third type of
challenge, contained in Count VII, alleges that § 621 violates
the United States and Pennsylvania Constitutions and seeks
declaratory and injunctive relief.

    MPC § 1006-A sets forth the relief the Court of
Common Pleas may grant in land use appeals and does not


    12
       Although § 753 requires parties to raise all issues before the
local agency, “notwithstanding the fact that the agency may not be
competent to resolve such question,” the reviewing court may
consider issues not raised before the local agency upon a showing of
due cause. 2 Pa.C.S.A. § 753(a). The Commonwealth Court of
Pennsylvania has stated that constitutional challenges in particular
need not be raised before the agency in order to be considered by the
Court of Common Pleas. Newcomer v. Civil Service Comm’n of
Fairchance Borough, 515 A.2d 108, 110 (Pa. Commw. Ct. 1986); see
also Gentlemen's Retreat, Inc. v. City of Philadelphia, 109 F. Supp.
2d 374, 380 (E.D. Pa. 2000) (“[The third] prong is satisfied, however,
even if the constitutional claims could not be raised in an
administrative proceeding but could be raised in a state-court review
of that administrative proceeding.”) (citing Dayton Christian Sch.,
477 U.S. at 629).

                                 24
specifically empower the court to award damages. Our
review of Pennsylvania case law also seems to indicate that
damages may not be available in a land use appeal. See J.B.
Steven, Inc. v. Bd. of Comm’rs of Wilkens Township, 643
A.2d 142, 147 (Pa. Commw. Ct. 1994) (“the sole difference
between the statutory [land use] appeals and the mandamus
actions is the possibility that JBS could be awarded damages
in the equity suit.”); see also Hankin Family P’ship v. Upper
Merion Township, No. 01-1622, 2002 U.S. Dist. LEXIS
4987, at *22 (E.D. Pa. 2002) (noting that, under § 1006-A, the
Court of Common Pleas may only determine whether an
ordinance is valid, but “[c]onversely, in federal civil rights
suits, a plaintiff may seek compensatory damages.”). Rather,
there appears to be a two-step procedure for seeking damages
arising from the unfavorable application of a zoning
ordinance in Pennsylvania. The first step is to challenge the
ordinance through a land use appeal, and if that challenge is
successful, the party may then file a separate mandamus
action to recover damages arising from the application of the
now-invalid ordinance. See Unger v. Hampton Township,
263 A.2d 385, 388-89 (Pa. 1970); J.B. Stevens, 643 A.2d at
147.13 Within this framework, damages are probably
unavailable in the land use appeal itself.




   13
     Compare Stoner v. Township of Lower Merion, 587 A.2d 879
(Pa. Commw. Ct. 1991) (permitting an action for damages in
mandamus to go forward without first completing a land use appeal
where the plaintiff did not seek to challenge of the validity of the land
use ordinance).

                                  25
        Although we have gleaned this framework from our
reading of Pennsylvania case law, we have not found any state
statute or decision from the Supreme Court of Pennsylvania
definitively stating that this is the only avenue for seeking
damages in zoning cases. We have also been unable to find
any state statute or decision of Supreme Court of
Pennsylvania expressly prohibiting the Court of Common
Pleas from awarding damages in a land use appeal. Thus,
although ASI has not yet requested damages in state court, its
ability to do so has not been expressly foreclosed under state
law.14 To the extent that Pennsylvania law on the availability
of damages in a land use appeal is uncertain, we are faced
with a scenario that our decision in Gwynedd Properties does
not address – a claim, the availability of which may be


   14
      We also note the Supreme Court of Pennsylvania’s decision in
Jonnett v. Bodick, 244 A.2d 751 (Pa. 1968). There, the plaintiff did
not pursue a land use appeal and instead filed a separate action for
damages arising out of an unfavorable zoning decision. In dismissing
the damages claim, the court noted that the plaintiff “had a full
statutory remedy which he chose to ignore” in the land use appeal.
Id. at 753 (emphasis added). The phrase “a full statutory remedy”
may be interpreted, consistent with our reading of the procedure for
seeking damages under Pennsylvania law, as only referring to the
injunctive relief expressly made available by statute (i.e. MPC §
1006-A). However, we have found no definitive statement from the
Supreme Court of Pennsylvania adopting this interpretation. As such,
the court’s finding that a land use appeal provides a “full” remedy
creates at least some ambiguity in our analysis regarding whether the
Court of Common Pleas would be able to adjudicate a claim for
damages in this case.

                                26
unsettled under state law, that was raised in federal court but
has yet to be raised in the relevant ongoing state proceeding.
Although not directly applicable to this case, the Supreme
Court’s decision in R.R. Comm’n of Tex. v. Pullman, 312
U.S. 496 (1941), counsels against deciding unsettled issues of
state law where it is not necessary to do so. See id. at 499-
500.

        We find, however, that we need not decide this state
law issue in order to resolve the question before us – whether
Younger abstention is applicable to ASI’s claims for
damages. As noted, Younger abstention is only appropriate
where the precise claims raised in federal court are available
in the ongoing state proceedings. Where the availability of a
claim in state court is questionable, our abstention
jurisprudence weighs in favor of retaining jurisdiction. Cf.
Ankenbrandt, 504 U.S. at 705 (“abstention rarely should be
invoked”); Gwynedd Properties, 970 F.2d at 1199 (abstention
is only appropriate “in a few carefully defined situations”) see
also England v. La. State Bd. of Med. Exam’rs, 375 U.S. 411,
426 (1964) (Douglas, J., concurring) (“The fact that [state
law] questions are complex and difficult is no excuse for a
refusal by the District Court to entertain the suit.”).

       Moreover, in considering whether abstention is proper
in case such as this one, where ASI may still attempt to seek
damages in the ongoing state proceeding, “[t]here is no
problem if the federal court merely postpones decision for a
time to await an opinion of a state court in an action already
pending.” Wright, Miller & Cooper, Federal Practice and
Procedure: Jurisdiction 2d § 4246 (1988). The difference

                              27
between staying the damages action and dismissing it, as the
District Court did here, could have a decisive impact on ASI’s
ability to recover. If the federal court abstains from a claim in
which the availability of damages in state court is
questionable, and the state court later determines that
damages are not available, the plaintiff may well have
forfeited its federal claims for damages because of
untimeliness.

       This is particularly true here, where, although
uncertain, it appears unlikely that ASI will be able to seek
damages in the state land use appeal. Thus, the proper course
of action in the face of such uncertainty is for the District
Court to retain jurisdiction and stay the damages claims
pending the outcome of the state litigation. If ASI does not
present its damages claims in the state proceeding, or if they
are presented and disallowed in that forum, the claims may
then be litigated in the District Court.

        Even if we could say with certainty that ASI’s claims
for damages are not available in the state proceeding, staying
the federal damages claims would still be advisable in order to
avoid friction between the federal and state courts. Immediate
adjudication of the damages claims in federal court could
virtually nullify the ongoing state proceeding, even if the land
use appeal is limited to ASI’s claims for injunctive and
declaratory relief. In order to decide whether ASI is entitled
to damages based on discriminatory terms in § 621, the
District Court would have to first decide whether the statutory
terms are in fact discriminatory. This is the same issue that
the Court of Common Pleas will have to decide in

                               28
adjudicating ASI’s claims for declaratory and injunctive relief
arising from the alleged invalidity of the statute.

       Thus, even though the three-pronged Younger analysis
may be inapplicable to ASI’s claims for damages under the
ADA and RA, the District Court should consider staying the
proceedings with respect to those claims in order to avoid
federal-state friction.15 Williams v. Hepting, 844 F.2d 138,
144-45 (3d Cir. 1988) (“[A] district court, when abstaining
from adjudicating a claim for injunctive relief, should stay
and not dismiss accompanying claims for damages. . .when
such relief is not available from the ongoing state
proceedings.” (citation and internal quotations omitted)); see
also Deakins v. Monaghan, 484 U.S. 193, 202-203 (1988) (the


  15
     We recognize that state court stayed the land use appeal pending
the outcome of the underlying federal proceedings and that a stay of
these proceedings may be inconsistent with the state court’s apparent
desire to defer to the federal courts. However, to the extent that this
Court is required to evaluate the status of the land use appeal, we
determine only whether it is ongoing for Younger abstention
purposes. Having determined that the land use appeal is still pending
notwithstanding the state court’s stay, it appears that resolution of
certain federal claims would improperly interfere with the state
court’s ability to decide issues of extreme importance to the
Commonwealth, including the facial validity of MPC § 621.
Whatever one state court’s motivations may have been in granting the
stay, the bottom line for our purposes is that a state proceeding
involving important state interests is still pending, and the principles
of comity underlying Younger counsel against deciding those issues
in federal court at this time.

                                  29
Third Circuit’s approach “allows a parallel state proceeding to
go forward without interference from its federal sibling, while
enforcing the duty of federal courts to assume jurisdiction
where jurisdiction properly exists.” (internal quotations
omitted)).

        In sum, because only certain forms of relief are clearly
available in the land use appeal,16 we will affirm only the
District Court’s decision to abstain from ASI’s claims for
declaratory and injunctive relief relating to the validity of
MPC § 621 and section 12.400 of the Township Zoning
Ordinance. However, the third prong of the Younger analysis
is not applicable to ASI’s claims alleging that it is entitled to
damages arising from the discriminatory terms of MPC § 621,
and the District Court should not have abstained from
entertaining those claims.

                       IV. CONCLUSION

       For the foregoing reasons, we reverse in part and
affirm in part the District Court’s decision. The District Court
abused its discretion in applying Younger abstention to (1)
Counts I and II of the Second-Amended Complaint, brought
pursuant to 42 U.S.C. § 1983, alleging that the Township’s

   16
       ASI’s § 1983 claims for equitable relief under Counts I and II
would probably also be available in the land use appeal. However,
because those claims relate only to the Township’s alleged
unconstitutional actions, the second prong of the Younger analysis
does not apply to the § 1983 claims, and whether the third prong is
satisfied with respect to those claims is irrelevant.

                                30
actions deprived ASI of its rights under the Fourteenth
Amendment; (2) ASI’s allegations of unlawful discriminatory
actions by the Township brought pursuant to the ADA and
RA; (3) ASI’s ADA and RA claims for damages alleging the
invalidity of MPC § 621, 53 P.S. § 10621; and (4) Count VI
of the Second-Amended Complaint, requesting a declaratory
judgment that the Township’s actions violated the United
States and Pennsylvania Constitutions. We will, however,
affirm the District Court’s application of abstention to (1)
Count VII of ASI’s Second-Amended Complaint, requesting a
declaration that section 12.400 of the Township Zoning
Ordinance and MPC § 621 are null and void and
unenforceable; and (2) ASI’s ADA and RA claims for
injunctive relief alleging the invalidity of MPC § 621.

       We will therefore remand to the District Court with
instructions to exercise its jurisdiction in accordance with this
Opinion. On remand, the District Court may, within its
discretion, stay its adjudication of ASI’s federal claims
pending the outcome of the state land use appeal.




                               31